500 West Main Street P.O. Box 1438 Louisville, KY40202 http://www.humana.com news release For More Information Contact: Regina Nethery Humana Investor Relations (502) 580-3644 E-mail:Rnethery@humana.com Tom Noland Humana Corporate Communications (502) 580-3674 E-mail:Tnoland@humana.com Humana to Release Detailed First Quarter 2017 Results May 3, 2017; Announces Financial Reporting Segments Realignment LOUISVILLE, KY – April 17, 2017 – Humana Inc. (NYSE: HUM) announced today that it will release its detailed first quarter 2017 (1Q 2017) financial results on Wednesday, May 3, 2017 at 6:30 a.m. eastern time.The company will host a conference call and webcast at 9:00 a.m. eastern time that morning to discuss its financial results for the quarter and its 2017 earnings guidance.The company plans to pre-release earnings per diluted common share for 1Q17 as well as discuss certain components of its earnings guidance for 2017 in conjunction with its Investor Day scheduled for April 25, 2017.Logistical details associated with Humana’s 1Q 2017 earnings call are included below. The company also announced today that it has realigned certain of its businesses for its financial reporting segments to correspond with internal management reporting changes and the company’s previously announced planned exit from the individual commercial medical business (Individual Commercial) on January 1, 2018.Additionally, the company renamed its Group segment the Group and Specialty segment. The company’s segments now include Retail, Group and Specialty, Healthcare Services, and Individual Commercial. The more significant realignment included presenting the Individual Commercial business results as a separate segment.These results were previously included in the Retail segment results.Specialty health insurance benefits, including dental, vision, other supplement health, and financial protection products, marketed to both individuals and employer groups will now be included in the Group and Specialty segment.Specialty health insurance benefits marketed to individuals were previously included in the Retail segment results.Additionally, the company’s Go365 wellness business (previously known as HumanaVitality) is now included in the company’s Healthcare Services segment versus its previous inclusion in the Group and Specialty segment. Recast historical segment financials for the 2016 quarters and full year, as well as the corresponding recast segment membership totals, are included with this press release.Descriptions of the company’s segments have been updated to reflect these changes and are noted below. · Retail segment – This segment consists of Medicare benefits, marketed to individuals directly or via group Medicare accounts, as well as state-based contracts.State-based contracts include those with various states to provide Medicaid, dual eligible, and Long-Term Support Services benefits.In addition, this segment also includes the company’s contract with the Centers for Medicare and Medicaid Services to administer the Limited Income Newly Eligible Transition prescription drug plan program. · Group and Specialty segment – This segment consists of employer group fully-insured commercial medical products, and specialty health insurance benefits marketed to individuals and groups, including dental, vision, and other supplemental health and voluntary insurance benefits.In addition, the segment also includes the company’s administrative services only products and its military services businesses, primarily the TRICARE South Region contract. · Healthcare Services segment – This segment includes services offered to the company’s health plan members as well as to third parties, including pharmacy solutions, provider services, and clinical programs, such as home health and other services and capabilities to promote wellness and advance population health. · Individual Commercial segment – This segment consists of Individual Commercial products marketed under the HumanaOne brand.For 2017, the company offers on-exchange products, as well as certain grandfathered policies issued prior to the enactment of the Health Care Reform Law.Off-exchange products were also offered in 2016. 1Q 2017 Earnings Call Details All parties interested in the audio only portion of the company’s 1Q 2017 earnings conference call are invited to dial 888-625-7430. No password is required. The webcast of the 1Q 2017 earnings call may be accessed via Humana’s Investor Relations page at humana.com.The company suggests participants for both the conference call and those listening via the web dial in or sign on at least 15 minutes in advance of the call. For those unable to participate in the live event, the archive will be available in the Historical Webcasts and Presentations section of the Investor Relations page at humana.com, approximately two hours following the live webcast.Telephone replays will also be available approximately two hours following the live event until midnight eastern time on July 3, 2017 and can be accessed by dialing 855-859-2056 and providing the conference ID #89800684. The company’s 1Q 2017 earnings news release is expected to include financial measures that are not in accordance with Generally Accepted Accounting Principles (GAAP).A reconciliation of non-GAAP financial measures to financial results under GAAP, as well as management’s reasons for including non-GAAP financial measures, will be included in the company’s 1Q 2017 earnings news release, a copy of which will be available on the Investor Relations page of humana.com on May 3, 2017. About Humana Humana Inc., headquartered in Louisville, Ky., is a leading health and well-being company focused on making it easy for people to achieve their best health with clinical excellence through coordinated care. The company’s strategy integrates care delivery, the member experience, and clinical and consumer insights to encourage engagement, behavior change, proactive clinical outreach and wellness for the millions of people we serve across the country. More information regarding Humana is available to investors via the Investor Relations page of the company’s web site at humana.com, including copies of: · Annual reports to stockholders · Securities and Exchange Commission filings · Most recent investor conference presentations · Quarterly earnings news releases · Calendar of events · Corporate Governance information Humana Inc. Segment Realignment Supplementary Information Contents PageDescription 61Q16 Segment Financial Information (Recast) 72Q16 Segment Financial Information (Recast) 83Q16 Segment Financial Information (Recast) 94Q16 Segment Financial Information (Recast) 10FY 2016 Segment Financial Information (Recast) 112016 Membership Detail by Quarter (Recast) Humana Inc. Q1 2016 Segment Financial Information (Recast) in millions Group and Healthcare Individual Other Eliminations/ Retail Specialty Services Commercial Businesses Corporate Consolidated Q1 2016 Revenues - external customers Premiums: Individual Medicare Advantage $ $ - $ - $ - $ - $ - $ Group Medicare Advantage - Medicare stand-alone PDP - Total Medicare - Fully-insured - - - Specialty - Medicaid and other 5 - - 10 - Total premiums - 10 - Services revenue: Provider - - 71 - - - 71 ASO and other 1 1 - 3 - Pharmacy - - 7 - - - 7 Total services revenue 1 79 - 3 - Total revenues - external customers 79 13 - Intersegment revenues Services - 6 - - - Products - Total intersegment revenues - 6 - - - Investment income 24 6 7 2 15 46 Total revenues 28 Operating expenses: Benefits - 25 Operating costs 4 Depreciation and amortization 46 21 36 9 - 88 Total operating expenses 29 Income (loss) from operations Interest expense - 47 47 Income (loss) before income taxes $ Benefit ratio 88.6% 73.6% 81.6% 84.8% Operating cost ratio 9.9% 23.5% 95.5% 18.9% 12.9% Humana Inc. Q2 2016 Segment Financial Information (Recast) in millions Group and Healthcare Individual Other Eliminations/ Retail Specialty Services Commercial Businesses Corporate Consolidated Q2 2016 Revenues - external customers Premiums: Individual Medicare Advantage $ $ - $ - $ - $ - $ - $ Group Medicare Advantage - Medicare stand-alone PDP - Total Medicare - Fully-insured - - - Specialty - Medicaid and other 5 - - 9 - Total premiums - 9 - Services revenue: Provider - - 74 - - - 74 ASO and other 2 - - 3 - Pharmacy - - 7 - - - 7 Total services revenue 2 81 - 3 - Total revenues - external customers 81 12 - Intersegment revenues Services - 6 - - - Products - Total intersegment revenues - 6 - - - Investment income 22 6 7 1 16 43 95 Total revenues 28 Operating expenses: Benefits - 31 Operating costs 4 Depreciation and amortization 48 22 35 9 - 89 Total operating expenses 35 Income (loss) from operations Interest expense - 47 47 Income (loss) before income taxes $ Benefit ratio 85.3% 77.4% 106.3% 84.3% Operating cost ratio 9.8% 22.7% 95.1% 14.8% 12.4% Humana Inc. Q3 2016 Segment Financial Information (Recast) in millions Group and Healthcare Individual Other Eliminations/ Retail Specialty Services Commercial Businesses Corporate Consolidated Q3 2016 Revenues - external customers Premiums: Individual Medicare Advantage $ $ - $ - $ - $ - $ - $ Group Medicare Advantage - Medicare stand-alone PDP - Total Medicare - Fully-insured - - - Specialty - Medicaid and other 2 - - 10 - Total premiums - 10 - Services revenue: Provider - - 69 - - - 69 ASO and other 2 - - 1 - Pharmacy - - 8 - - - 8 Total services revenue 2 77 - 1 - Total revenues - external customers 77 11 - Intersegment revenues Services - 5 - - - Products - Total intersegment revenues - 5 - - - Investment income 22 7 8 - 17 42 96 Total revenues 28 Operating expenses: Benefits - 26 Operating costs 4 Depreciation and amortization 51 19 36 9 - 86 Total operating expenses 30 Income (loss) from operations 37 2 7 Interest expense - 47 47 Income (loss) before income taxes $ $ 37 $ $ 2 $ $ $ Benefit ratio 83.6% 81.0% 82.4% 81.5% Operating cost ratio 10.6% 23.1% 94.9% 16.3% 12.9% Humana Inc. Q4 2016 Segment Financial Information (Recast) in millions Group and Healthcare Individual Other Eliminations/ Retail Specialty Services Commercial Businesses Corporate Consolidated Q4 2016 Revenues - external customers Premiums: Individual Medicare Advantage $ $ - $ - $ - $ - $ - $ Group Medicare Advantage - Medicare stand-alone PDP - Total Medicare - Fully-insured - - - Specialty - Medicaid and other - - - 9 - Total premiums - 9 - Services revenue: Provider - - 64 - - - 64 ASO and other 1 - - 3 - Pharmacy - - 9 - - - 9 Total services revenue 1 73 - 3 - Total revenues - external customers 73 12 - Intersegment revenues Services - 5 - - - Products - Total intersegment revenues - 5 - - - Investment income 22 6 8 2 18 42 98 Total revenues 30 Operating expenses: Benefits - Operating costs 4 Depreciation and amortization 51 20 36 9 1 91 Total operating expenses Income (loss) from operations 11 - Interest expense - 48 48 Income (loss) before income taxes $ $ 11 $ Benefit ratio 82.9% 80.6% 285.3% 89.2% Operating cost ratio 12.8% 24.5% 95.4% 51.3% 15.8% Humana Inc. FY 2016 Segment Financial Information (Recast) in millions Group and Healthcare Individual Other Eliminations/ Retail Specialty Services Commercial Businesses Corporate Consolidated (in millions) Full Year 2016 Revenues - external customers Premiums: Individual Medicare Advantage $ $ - $ - $ - $ - $ - $ Group Medicare Advantage - Medicare stand-alone PDP - Total Medicare - Fully-insured - - - Specialty - Medicaid and other 12 - - 38 - Total premiums - 38 - Services revenue: Provider - ASO and other 6 1 - 10 - Pharmacy - - 31 - - - 31 Total services revenue 6 - 10 - Total revenues - external customers 48 - Intersegment revenues Services - 22 - - - Products - Total intersegment revenues - 22 - - - Investment income 90 25 30 5 66 Total revenues Operating expenses: Benefits - Operating costs 16 Depreciation and amortization 82 36 1 Total operating expenses Income (loss) from operations - Interest expense - Income (loss) before income taxes $ Benefit ratio 85.1% 78.2% 107.7% 84.9% Operating cost ratio 10.8% 23.5% 95.2% 19.6% 13.5% Humana Inc. Ending Membership Detail (Recast) In thousands March 31, 2016 June 30, 2016 September 30, 2016 December 31, 2016 Medical Membership: Retail Individual Medicare Advantage Group Medicare Advantage Medicare stand-alone PDPs Total Medicare State-based Medicaid Medicare Supplement Total Retail Group and Specialty Fully-insured medical commercial ASO commercial Military services Total Group and Specialty Individual commercial Other Businesses Long-term care and other Total Other Businesses Total Medical Membership Specialty Membership: Group and Specialty Dental - fully-insured Dental - ASO Vision Other supplemental benefits Total Groupand Specialty
